Citation Nr: 1315805	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  06-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as recurring shortness of breath, to include as a qualifying chronic illness under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for right thumb arthritis.

3.  Entitlement to a compensable disability rating for the service-connected residuals of a right thumb fracture, from November 3, 2005, to include on an extraschedular basis.

4.  Entitlement to an initial compensable rating for the service-connected erectile dysfunction, from November 3, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 2004. He also served in the Southwest Asia Theater of operations (Kuwait) from May 1991 to September 1991, in Somalia from December 1992 to April 1993, and in Bosnia-Herzegovina from December 1995 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was previously before the Board in July 2010.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

In a December 2011 rating decision, the Veteran's claim of entitlement to service connection for headaches was granted.  As this represents a full grant of the benefits on appeal, it is no longer on appellate status or before the Board.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The issue of entitlement to a compensable rating for service-connected residuals of a right thumb fracture from November 3, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic respiratory disorder; and he does not exhibit objective indications of a qualifying chronic disability that began during service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more by December 31, 2016.

2.  The Veteran does not have right thumb arthritis.

3.  The Veteran's erectile dysfunction is manifested by loss of erectile power; there has never been deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304, 3.317 (2012).

2.  Arthritis of the right thumb was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for the assignment of an initial compensable evaluation for the service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VAs Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. § 3.159, and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in November 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Thereafter, service connection was granted for erectile dysfunction and for residuals of a fracture of the Veteran's right thumb, and initial noncompensable disability ratings were assigned for each.  As these service connection claims were more than substantiated in that they were proven, section 5103(a) notice is no longer required for these two claims because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, since the November 2004 letter that was provided before service connection was granted was legally sufficient for these two claims, VA's duty to notify has been satisfied for those matters. 

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim, including the assignment of effective dates and initial ratings for all grants of service connection.  Such notice was provided in July and September 2010 letters, prior to the most recent Supplemental Statement of the Case in March 2012.  Thus, the deficiency was rectified and is not shown to prejudice the Veteran.  In view of the above, the notice requirements pertinent to the issues on appeal have been met. 

The duty to assist also has been fulfilled as service treatment records have been obtained; and, VA medical records relevant to these matters have been requested and obtained (Virtual VA).  In addition, the Veteran was provided with VA examinations.  The available medical evidence is sufficient for an adequate determination, except regarding the Veteran's claim for an increased rating for his right thumb fracture.  The December 2010 VA examination which addressed his right thumb residuals was not adequate for rating purposes as it did not include specific range of motion findings as contemplated by the rating criteria pertinent to the thumb.  With regard to the other issues on appeal, there has been compliance with the July 2010 remand directives, and all pertinent VA laws and regulations.  Thus, adjudication of these claims at this juncture would not cause any prejudice to the Veteran. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection also may be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2012).  The Veteran's service in Kuwait in 1991 is included within the Southwest Asia Theater of operations.  See 38 C.F.R. § 3.317(d)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).


Respiratory disorder

In September 2004, the Veteran filed a claim for entitlement to service connection for recurrent shortness of breath.  Service treatment records revealed a few respiratory complaints.  He had a normal lung and chest evaluation upon entrance in July 1974.  A February 1976 service treatment record showed the Veteran's lungs had slight congestion when he was seen for a complaint of coughing for two days.  He was assessed with flu syndrome.  He was treated again in February 1978 for a non-productive cough, sore throat, general malaise, and muscle aches.  He was again assessed with flu syndrome.  In January 1979, he was treated for a productive cough, again assessed as "rule out flu syndrome."  In January 1980, the Veteran was treated for upper respiratory infections.  

The Veteran served in Kuwait in 1991.  In July 1992, he had a normal lungs and chest evaluation.  On the January 1997 report of medical history, the examiner noted that the Veteran's shortness of breath was "occasional" and "brief," occurring during sitting, and did not manifest during exercise.  A January 1997 chest x-ray was normal, and the lungs and chest evaluation was normal.  In January 2000, the Veteran was treated for an upper respiratory infection.  In September 2001, the Veteran denied shortness of breath and his lungs were clear to auscultation.  On his report of medical history in January 2004, the Veteran indicated he had a history of shortness of breath, but denied bronchitis, wheezing, chronic cough, sinusitis, hay fever, or chronic colds.  The January 2004 discharge examiner noted the Veteran's chest X-ray film was normal.  A May 2004 treatment record noted the Veteran again denied shortness of breath, and that his lungs were clear.

During a December 2004 VA general medical evaluation, he reported his shortness of breath "comes and goes.;" but that he is still able to do his three-mile physical fitness walking without symptoms or problems.  He had a negative skin tuberculosis test, had no daytime hypersomnolence, had not been diagnosed with pulmonary hypertension, and denied suffering respiratory failure or sleep apnea.  The evaluator noted that the Veteran had complaints of shortness of breath, but no etiology was found during the examination and the Veteran stated his physical activities were not limited.  He had no signs of emphysema and was a nonsmoker.  A chest x-ray noted "possible mild choric interstitial lung disease."  A January 2005 VA treatment record included spirometry results were interpreted as normal, with normal DLCO.

During a December 2004 psychiatric evaluation, the Veteran reported daily mild anxiety, dizziness, fear of fainting, feeling uptight, depression, and insomnia.  

A September 2005 chest x-ray showed that the bilateral lung fields appeared clear without evidence of pleural effusion.

A review of treatment records contained in the claims file and on Virtual VA revealed that the Veteran denied shortness of breath on numerous treatment visits (September 2007, March 2008, July 2008, August 2008, October 2008, April 2009, November 2009, May 2010, February 2011, and January 2012).  

A November 2010 chest x-ray showed that the pulmonary vascular markings were within the range of normal, and the lungs were clear.  He had spurring of the anterior right first rib.

In December 2010, the Veteran was afforded an additional VA examination.  He reported that he experienced recurrent episodes of shortness of breath in the military, but that the episodes were never diagnosed or associated with a medical condition.  He was able to perform his physical training and activities of daily life.  He had not been referred to a pulmonologist.  The Veteran denied the use of inhalers, daytime hypersomnolence, having emergency treatment for pulmonary symptoms, or being hospitalized for any pulmonary symptoms.  On physical evaluation, the Veteran's lungs were clear to auscultation, and were without rales, rhonchi or wheezes.  November 2010 pulmonary function tests were read to show normal spirometry with no evidence of obstruction or restriction.  His DLCO was normal. 

The Veteran complained of, and was treated for, an upper respiratory infection and flu symptoms prior to his service in Kuwait during the Persian Gulf era.  He did not complain of shortness of breath during periodic evaluation until after his Kuwait service; however, he only noted his shortness of breath to treatment providers.  He was diagnosed with an upper respiratory infection in 2000, but his symptoms were initially noted to be "flu-like" with a running nose, itchy eyes,  and sneezing.  Chest x-rays and lung evaluations were normal during service.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Veteran is competent to report his symptoms of shortness of breath.

Lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  While the Veteran reported shortness of breath in 1997 and 2001 reports of medical history, he did not seek treatment for shortness of breath.  Contemporaneous x-rays and evaluations did not show objective evidence of shortness of breath or a lung disability.  Service treatment records do not show that he complained of shortness of breath during his service in Kuwait, as his first complaint was in 1997.  As such, the Veteran did not exhibit objective indications of a chronic disability during his service in the Southeast Asia Theater of operations during the Gulf War.  Moreover, while the Veteran reported on and off shortness of breath to his 2004 VA examiner, VA treatment records show he consistently denies shortness of breath.  His 2005 and 2010 spirometry tests were also normal.  While the Veteran's statements that he has occasionally experienced shortness of breath credible, the there is no indication in the record that this symptom is associated with an illness, a disability, or that is chronic.  During his 2010 examination the Veteran indicated that this symptom may have stopped after his military service.  As such, the Veteran did not exhibit objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent or more not later than December 31, 2016.  Respiratory disorders are rated based upon lung function, and testing has revealed the Veteran has normal lung function.  Thus, the Veteran is not entitled to presumptive service connection for an undiagnosed illness, manifested by shortness of breath.  The Veteran does not allege that his shortness of breath is part of a cluster of signs and symptoms representing a chronic multi-symptom illness.  

Based on a review of the complete evidence of record, the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a chronic respiratory disorder.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a chronic respiratory disorder or has ever been diagnosed with such disorder during the pendency of this claim.  While the Veteran was treated for flu symptoms and upper respiratory infections in service, there is no indication in the record that he has suffered any residuals due to those illnesses.  A 2004 x-ray noted "possible mild chronic interstitial lung disease," however, all subsequent x-rays have shown normal lungs, and lung volume testing has been normal.  The "possibility" of a disease is not equivalent to a diagnosis, particularly when there is no other corroborating evidence to support it.  Without a current diagnosis, entitlement to service connection for a respiratory disorder on a direct basis is not warranted.

Arthritis

Concerning the Veteran's claim for service connection for arthritis of the right thumb, he essentially contends that he developed arthritis of the right thumb while in service.  

Service treatment records reveal that in June 1978 the Veteran was seen for a transverse fracture at the base of the first metacarpal joint of the thumb.  He continued to have complaints of pain and instability of his right thumb throughout service, but x-rays from 1994 and 1995 did not reveal arthritis.  The May 2002 in-service examination suggests that the examiner found degenerative joint disease (DJD) in the right thumb and other upper and lower extremities, but there is no x-ray report to corroborate these findings.  The Veteran noted on his contemporaneous report of medical history that he had arthritis in his right hand and ankle.   

A December 2004 hand x-ray was read to be normal.  A November 2010 hand x-ray was unremarkable.  The November 2010 VA evaluator noted that there was "no residual arthritis by x-ray nor bony deformity by clinical examination nor x-ray of the right thumb."

Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no competent medical evidence of record demonstrating that the Veteran has arthritis or has ever been diagnosed with arthritis by x-ray during the pendency of this claim.  The 2002 notation of right thumb arthritis appears to be nothing more than the evaluator documenting the Veteran's statement as to his belief that he has arthritis, particularly given that the 1994 and 1995 x-rays were negative for degenerative changes, and all subsequent x-rays have not shown degenerative changes.  Moreover, unlike some observable disabilities and symptoms that can be readily diagnosed by the lay person, arthritis is not diagnosable without x-ray, or other objective findings by a medical professional.  

The Veteran has already established service-connection for the residuals of a fractured right thumb, and an increased rating for his residuals is addressed below.  While the Veteran is competent and credible in describing his readily identifiable symptoms associated with the fractured right thumb, including the pain and instability, x-rays are required to established arthritis.  As the x-rays do no show arthritis, the claim must be denied.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). I n such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. §  4.14. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §  4.3.

The issues of entitlement to an initial compensable rating for residuals of a right thumb fracture and erectile dysfunction were addressed in the July 2010 Board decision.  In that decision, the Board denied entitlement to compensable ratings for the service-connected right thumb fracture and the service-connected erectile dysfunction; but in so doing, the Board only addressed the time period prior to November 3, 2005.  With regard to the time period beginning on November 3, 2005, the Board remanded the claims for additional development of the record because there was no medical evidence or treatment records past that date upon which to adequately rate the service-connected disabilities.  Treatment records and VA examinations have been added to the claims files, and Virtual VA, so that the evidence is now contemporaneous.

Erectile Dysfunction

The seeks a compensable rating for the service-connected erectile dysfunction.  Historically, the service connection for erectile dysfunction was granted in the March 2005 rating decision and an initial noncompensable (or zero percent) rating, was assigned effective September 1, 2004.  In his April 2005 Notice of Disagreement, the Veteran contended that his erectile dysfunction was worse than the assigned rating represents. 

The Veteran's erectile dysfunction is rated under Diagnostic Code 7599-7522, which rates this disorder analogously to deformity of the penis with loss of erectile power.  A 20 percent rating is the only rating assignable for this disability.  38 C.F.R. § 4.115b, Diagnostic Code 7522. 

In every instance where the Rating Schedule does not provide a compensable rating for a diagnostic code, a noncompensable rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

Records added to the claims file since November 3, 2005 include private treatment records from the Veteran's urologist.  The urologist indicated that the Veteran was being treated for erectile dysfunction, as well as for various other urological disorders.  The records include a January 2007 treatment record which noted a normal phallus upon evaluation.  

In February 2012, the Veteran was afforded a VA examination in conjunction with his claim.  He was noted to be on prescription medication due to erectile dysfunction.  On physical examination, the Veteran's penis was normal (without deformity or abnormality).  The examiner noted that the Veteran had mild erectile dysfunction, and had a normal penis and testicular examination, without physical deformity.

Although the Veteran asserts that he should be for his sex drive malfunction, the Veteran's service-connected erectile dysfunction is already compensated in that regard with a special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114, subsection (d) and 38 C.F.R. §  3.350(a).  The only way to obtain additional compensation for the service-connected erectile dysfunction is to show deformity of the penis, which in this case, is not demonstrated. 

In sum, the medical record before the Board shows that the manifestations do not include a penile deformity and thus do not satisfy the diagnostic criteria for a compensable rating under diagnostic Code 7522.  As a result, his assertions do not constitute evidence that this disability warrants an initial compensable rating, in addition to the special monthly compensation already provided based on loss of use of a creative organ. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to a compensable rating for erectile dysfunction for the period from November 3, 2005.  The Board previously denied entitlement to a compensable rating from the grant of service connection on September 1, 2004 to November 2, 2005.  As the preponderance of the evidence is against the initial rating claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for arthritis of the right thumb is denied.

Entitlement to a compensable rating for erectile dysfunction, from November 3, 2005, is denied.


REMAND

Residuals of Right Thumb Fracture

The Veteran seeks a compensable rating for his service-connected status post fracture, right thumb.  Historically, service connection for status post fracture, right thumb was established in the March 2005 rating decision and a noncompensable (or zero percent) rating was assigned, effective September 1, 2004.  In his April 2005 Notice of Disagreement, the Veteran contended that the residuals of his right thumb fracture were worse than the assigned rating represents.

The Veteran's service-connected residuals of a right thumb fracture are rated pursuant to Diagnostic Code 5299-5228 (2009), which rates this disorder analogous to a similar disability found in VA's Rating Schedule.  Limitation of motion of the thumb is evaluated under Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A noncompensable rating is warranted for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A 10 percent rating is warranted for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A 20 percent rating is warranted for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

A veteran's pain, swelling, weakness, and excess fatigability must also be considered when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In December 2010, the Veteran was afforded a VA thumb examination.  On physical examination, there was no bony deformity, ankylosis, erythema, warmth, or effusion of the joints of the right thumb.  He had a "good grip and dexterity" using the right hand, and he had a normal "range of motion of all joints of the right fingers and hand."  The examiner additionally addressed the Veteran's grip strength using a goniometer.  Unfortunately, this examination is not adequate for rating purposes as it does not address the range of motion of the hand and thumb as it is addressed in the rating criteria, by measuring any gaps between the thumb and fingers.  Moreover, the 2010 VA examination did not address whether there was any additional functional limitation due to pain, swelling, weakness, and excess fatigability, or if repetitive testing was carried out.  

Additionally, service treatment records indicate the Veteran had instability of the right thumb following the fracture.  VA examinations have not addressed this symptom, which is not a part of the rating criteria under Diagnostic Code 5228, and which should be addressed by the Appeals Management Center.  

Extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  The authority, however, to consider and assign extraschedular ratings in the first instance has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. §§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996). 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records pertinent to the claim on appeal that have been generated since September 2010.  

2.  After any additional medical records are obtained and associated with the claims file (paper or VVA), schedule the Veteran for a VA Hand, Thumb and Fingers examination to determine the current severity of his service-connected residuals of a fracture of the right thumb.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner(s) should be accomplished.  This should include range of motion testing consistent with the rating criteria (thumb pad and the fingers, with the thumb attempting to oppose the fingers) and Deluca.  The examiner is requested to review all pertinent records associated with the claims file and Virtual VA, and following this review and the examination, offer comments and an opinion as to the severity of the Veteran's any residuals of a right thumb fracture.  The examiner is asked to address the stability of the right thumb in his evaluation.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner(s) for review in connection with the examination(s). 

3.  Thereafter, the RO/AMC shall readjudicate the remaining claim on appeal, to include whether a referral to the Director, Compensation and Pension Service for consideration of an increased rating for residuals of a fractured right thumb on an extraschedular basis is warranted.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


